IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-20433
                         Conference Calendar




MICHAEL EDDINGS; SHIRLEY EDDINGS,

                           Plaintiffs-Appellants-Cross-Appellees,

versus

HARRIS COUNTY; ET AL.,

                           Defendants,


HARRIS COUNTY; JOHNNY KLEVENHAGEN;
TOMMY B. THOMAS,

                           Defendants-Appellees,


ROCKY BARR,

                           Defendant-Appellee-Cross-Appellant.


                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CV-4150
                        - - - - - - - - - -

                           April 16, 1999

Before JONES, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-20433
                                 -2-

     On March 5, 1998, the district court entered an order

granting the motion for summary judgment filed by Harris County,

Johnny Klevenhagen, Tommy B. Thomas, and C.N. Wedemeyer, Jr., and

denying in part and granting in part the motion for summary

judgment filed by Rocky Barr.

     When an action involves multiple parties or multiple claims,

any decision that adjudicates the liability of fewer than all the

parties or disposes of fewer than all the claims does not

terminate the litigation and is not appealable unless certified

under Fed. R. Civ. P. 54(b).    See Thompson v. Betts, 754 F.2d
1243, 1245 (5th Cir. 1985).    The district court has not certified

the March 5 order in accordance with Rule 54(b).   Accordingly, we

are without jurisdiction.

     APPEALS DISMISSED.